Main, J.
(dissenting)—I am unable to concur in the views expressed in the maj ority opinion. Section 2 of the act provides that it shall be unlawful for “any employment agent” to receive or demand from “any person” a fee for furnishing such person with employment. This language is so plain as not to call for construction. It is obvious that the appellant comes within the terms of the act. It is true that § 1 of the act, which is in the nature of a preamble and declares the general policy of the state, uses the word “workers,” but to limit the meaning of the word “work” to those who perform *690physical labor is not sustained by the lexicographers defining the term nor is it the common understanding of its meaning. The word “workers.” as used in § 1, even though given the limited meaning, should not modify the plain language used in the operative section of the statute.
Fullebton and Ellis, JJ., concur with Main, J.